-McMillan, J.
By the Court.This is an appeal from an order denying a motion to set aside a judgment, and all subsequent proceedings.
The cause has already been before us on an appeal from an order denying a motion for a new trial. Both appeals having been submitted together, we have arrived at the conclusion that the order denying a new trial must be reversed. *241"and a new trial granted, for error occuring on the trial in the court below. It follows from the conclusion in that case that the judgment, and all subsequent proceedings should be set aside, and vacated. It is unnecessary for us, therefore, to consider the questions raised upon the appeal in this ease.
Order reversed, and judgment, and all subsequent proceedings, vacated and set aside.